t c memo united_states tax_court mark o kaplan petitioner v commissioner of internal revenue respondent docket no filed date albert l grasso for petitioner kathleen c schlenzig for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency with respect to petitioner’s income_tax and a dollar_figure deficiency with respect to petitioner’s income_tax the deficiencies arise from respondent’s denial of petitioner’s asserted basis in his wholly owned s_corporation marc construction and development co marc which resulted in disallowance of petitioner’s passthrough marc losses pursuant to sec_1366 the issue for decision is the amount of petitioner’s adjusted_basis in marc as of date background the parties submitted this case fully stipulated pursuant to rule we incorporate herein the stipulated facts when petitioner filed his petition he resided in chicago illinois petitioner and his s_corporations petitioner is a real_estate developer during the relevant years he conducted his operations through multiple entities including several wholly owned s_corporations in addition to marc these s_corporations included lakeview development of barrington inc lakeview pleasant prairie development inc pleasant prairie and silver glen development inc silver glen for the year ending date marc sustained a loss of dollar_figure the marc loss at that time petitioner had zero adjusted_basis in marc consequently even though the marc loss was allocable to petitioner see sec_1366 he was unable to deduct it in see sec_1366 the marc loss carried over all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure as amended the deficiency for results from respondent’s disallowance of a carryback from to petitioner’s tax_year see sec_1366 petitioner took certain steps as described below to attempt to create adjusted_basis in marc to enable him to deduct the marc loss in petitioner borrows dollar_figure from the bank on date petitioner borrowed dollar_figure from manufacturers bank the bank evidenced by his promissory note the note of the same date the note’s maturity_date was date when he executed the note petitioner prepaid dollar_figure of finance_charges to the bank when he applied for the loan petitioner did not provide the bank any financial statement and he had no preexisting relationship with the bank the note was collateralized by two bank deposit accounts the deposit accounts one owned by lakeview and the other owned by pleasant prairie the deposit accounts were opened for the sole purpose of facilitating the loan between petitioner and the bank when petitioner executed the note the deposit accounts had zero balances petitioner pays dollar_figure to marc contemporaneously with the bank loan petitioner issued marc an dollar_figure check drawn on his account at the bank marc deposited the check in its account at the bank marc pays dollar_figure to pleasant prairie and lakeview contemporaneously with the transactions described above marc paid the dollar_figure loan proceeds to pleasant prairie and lakeview specifically on date marc issued lakeview a dollar_figure check which lakeview deposited in its account at the bank also on date marc issued to pleasant prairie a dollar_figure check which pleasant prairie deposited in its account at the bank prior to making this payment marc had an account payable balance due to pleasant prairie in the amount of dollar_figure pleasant prairie and lakeview pay petitioner dollar_figure on or before date petitioner borrowed dollar_figure from lakeview and dollar_figure from pleasant prairie petitioner deposited the proceeds in his account at the bank petitioner repays bank dollar_figure on date petitioner paid off the note by issuing the bank a check in the amount of dollar_figure drawn on his account at the bank the parties stipulated that petitioner borrowed the dollar_figure from lakeview on brief however the parties appear to agree consistent with other facts disclosed by the record that petitioner borrowed the dollar_figure from pleasant prairie accordingly we decline to be bound by the apparently inadvertent error in the stipulation see 87_tc_135 n affd 914_f2d_396 3d cir items reallocated from silver glen to marc by journal entry as of date marc’s books_and_records showed loans to stockholders of dollar_figure this amount included in addition to the dollar_figure bank loan proceeds that petitioner transferred to marc on date and certain nongermane items dollar_figure that had been recorded by silver glen and that was made up of dollar_figure of legal fees and a dollar_figure loan from petitioner by adjusting journal entry these amounts had been reallocated from silver glen to marc as loans from petitioner merger of marc lakeview and pleasant prairie on or about date pursuant to sec_368 marc lakeview and pleasant prairie merged into marc development company a c_corporation wholly owned by petitioner petitioner’s tax_return and nol_carryback to on his federal_income_tax return petitioner reported current-year ordinary_income from marc of dollar_figure which he offset against the dollar_figure marc loss that had been carried over from pursuant to sec_1366 consequently for petitioner reported a net_loss from marc of dollar_figure on schedule d capital_gains_and_losses of his income_tax return petitioner reported a dollar_figure long-term_capital_gain from recapture of loan basis with respect to the silver glen loan that had been reallocated as discussed above by adjusting journal entry from silver glen to marc on the same schedule d this dollar_figure long-term_capital_gain was more than offset by reported net long-term losses from partnerships s_corporations and fiduciaries in the amount of dollar_figure for petitioner reported after factoring in various other items not at issue here a net_operating_loss nol of dollar_figure petitioner carried this nol back to and filed a form_1045 application_for tentative refund claiming a dollar_figure overpayment for pursuant to sec_6411 respondent made a tentative allowance of the claimed overpayment notice_of_deficiency by notice_of_deficiency respondent disallowed petitioner’s claim to the dollar_figure marc carryover loss on the ground that it exceeded petitioner’s basis in marc stock and debt for as a consequence petitioner’s income was increased by dollar_figure wiping out petitioner’s nol_carryback to accordingly respondent recaptured the dollar_figure tentative allowance of petitioner’s claimed overpayment and increased petitioner’s tax by the same amount discussion i general legal principles generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation’s income losses deductions and credits sec_1366 the shareholder may not take into account however s_corporation losses and deductions for any taxable_year in excess of the shareholder’s adjusted_basis in the s_corporation stock and debt sec_1366 in order to increase basis in an s_corporation the shareholder must make an actual economic outlay to satisfy this requirement even in circumstances where the taxpayer purports to have made a direct loan to the s_corporation the taxpayer must show that the claimed increase in basis was based on ‘some transaction which when fully consummated left the taxpayer poorer in a material sense ’ 174_f3d_928 8th cir quoting 54_tc_1293 affd aftr 2d ustc par 8th cir see 103_tc_711 more exactly with respect to taxation of a shareholder of an s_corporation sec_1366 provides there shall be taken into account the shareholder’s pro_rata share of the corporation’s a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss the aggregate amount of losses and deductions taken into account by such shareholder for a taxable_year cannot exceed the sum of a the adjusted_basis of the shareholder’s stock in the s_corporation and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 this doctrine ensures that the transaction has some economic_substance beyond the creation of a tax deduction 357_f3d_854 8th cir affg tcmemo_2002_172 ii the parties’ positions on his tax_return petitioner claimed the dollar_figure marc loss carried forward from on the premise that various events during created at least that much adjusted_basis in his marc stock and debt petitioner was unable to use this entire loss in and carried a portion of it back to in the notice_of_deficiency respondent disallowed the dollar_figure loss on the ground that as of date petitioner had zero adjusted_basis in the marc stock and debt in this proceeding the parties have narrowed their differences respondent now concedes that as of date petitioner had adjusted_basis in marc stock of dollar_figure representing the income realized by marc during and allocable to petitioner as marc’s sole shareholder respondent’s disallowance of petitioner’s claim to the dollar_figure marc loss resulted in deficiencies for both and the carryback_year apart from challenging the adequacy of petitioner’s basis in marc for respondent has not challenged the propriety of petitioner’s carryback of the dollar_figure of marc losses from to the dollar_figure is made up of dollar_figure ordinary_income from marc’s trade_or_business activities during marc’s dollar_figure of investment_income and a dollar_figure sec_1231 loss realized continued on brief petitioner contends that he has established adjusted_basis in marc stock and debt of dollar_figure as of date this amount is made up of the dollar_figure of adjusted_basis conceded by respondent plus these three additional items that petitioner contends created basis in marc dollar_figure of the dollar_figure proceeds from the bank loan dollar_figure attributable to petitioner’s purported loan to silver glen that was reallocated to marc in and dollar_figure of legal expenses that petitioner claims he paid on behalf of marc during we consider these three items in turn the burden_of_proof is on petitioner rule a continued by marc during petitioner thereby effectively concedes that he is not entitled to dollar_figure of the dollar_figure loss he claimed on his tax_return effective for court proceedings arising in connection with examinations commencing after date if certain requirements are met sec_7491 places the burden_of_proof on the commissioner with respect to any factual issue relevant to ascertaining a taxpayer’s liability for any_tax imposed by subtitle a or b of the code internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 petitioner has neither alleged that sec_7491 applies nor established that the preconditions to its applicability have been met accordingly sec_7491 does not apply iii bank loan proceeds at the end of petitioner borrowed dollar_figure from the bank contemporaneously petitioner purportedly lent marc dollar_figure by writing a check for dollar_figure to marc which contemporaneously wrote checks totaling dollar_figure to lakeview and pleasant prairie which shortly thereafter paid dollar_figure to petitioner who used the funds to pay off the bank note days after its creation the issue is whether petitioner made any economic outlay to marc so as to create basis therein in oren v commissioner tcmemo_2002_172 affd 357_f3d_854 8th cir the courts considered a circular funds- juggling arrangement similar to that involved in the instant case in oren the taxpayer borrowed funds from an s_corporation dart transit co dart which he controlled and owned a majority interest in the taxpayer then lent these funds to his two wholly owned s_corporations over time these s_corporations lent the funds back to dart this court held that the loan transactions had no net economic_effect noting that the loan proceeds originated and ended with dart this court stated the only significance of the transactions was the circular route of the various checks and the wire transfer and the execution of promissory notes the economic positions of the parties did not change id concluding that the circular loans involved no actual economic outlay this court disallowed the taxpayer’s claim for increased basis resulting from these transactions id affirming this court’s decision the court_of_appeals for the eighth circuit agreed that the taxpayer’s loans to his s_corporations involved no actual economic outlays oren v commissioner f 3d pincite similarly petitioner’s purported loan to marc involved no actual economic outlay in this case as in oren v commissioner tcmemo_2002_172 the various disbursements between the taxpayer and his s_corporations were the equivalent of offsetting bookkeeping entries even though they occurred in the form of checks the loan proceeds originated and ended with the bank the bank loan was collateralized with dollar_figure that lakeview and pleasant prairie deposited in their bank accounts contemporaneously with the bank loan in effect then the bank loan proceeds constituted the collateral for the bank loan as far as the record reveals the loan proceeds never left the bank in the days between the time the note was created and the time it was paid off we are mindful that there was a note evidencing the dollar_figure loan from the bank and that petitioner prepaid dollar_figure in interest charges to the bank even if we were to assume however that there was a bona_fide loan between the bank and petitioner this circumstance would not answer the question of whether petitioner made any actual economic outlay to marc indeed petitioner has conceded that most of the dollar_figure transaction was a circular loan that created no basis in marc for petitioner in making this concession petitioner implicitly acknowledges that the bona fides of the bank loan are not continued on brief citing 357_f3d_854 8th cir and 174_f3d_928 8th cir petitioner states that he agrees with all of those judicial decisions indicating that circular loans do not create basis petitioner concedes that the dollar_figure that marc disbursed to lakeview reflects a circular loan and does not provide basis with respect to the dollar_figure that marc disbursed to pleasant prairie however petitioner’s position is more subtle petitioner notes that before marc made this disbursement it owed pleasant prairie dollar_figure consequently petitioner argues the dollar_figure did not create a loan between marc and pleasant prairie but rather extinguished a debt since there was no loan between marc and pleasant prairie petitioner concludes there was no circular loan and hence the transaction increased petitioner’s adjusted_basis in marc by dollar_figure as best we understand it petitioner’s argument appears to be that because marc could not recover dollar_figure of the dollar_figure that it purportedly lent to pleasant prairie petitioner was exposed to the risk of not recovering dollar_figure of his dollar_figure continued controlling in deciding whether petitioner made any economic outlay to marc petitioner concedes that the remaining dollar_figure of the dollar_figure transaction was a circular loan and provides no basis loan to marc and thereby was exposed to the risk of repaying dollar_figure of the bank loan from his own pocket any such risk to petitioner was illusory in the first instance by virtue of pleasant prairie’s and lakeview’s depositing cumulatively the entire dollar_figure of the bank loan proceeds into their bank accounts contemporaneously with the bank’s making the loan there was no significant risk that the bank would enforce payment against petitioner in the event of a default moreover inasmuch as petitioner wholly owned and controlled these s_corporations and their bookkeeping they obviously were not going to act adversely to his interests in any event as a result of the date merger of marc lakeview and pleasant prairie into a new c_corporation wholly owned by petitioner all purported loan obligations between petitioner and his s_corporations were extinguished ie after the merger petitioner purportedly would have owed the new corporation dollar_figure which would have been exactly offset by the dollar_figure that the new corporation purportedly would have owed petitioner these circumstances further denote the inherent lack of substance in the loans oren v commissioner tcmemo_2002_ in sum we envision no realistic scenario in which petitioner’s purported loan to marc would have or could have made him poorer we hold and conclude that petitioner made no economic outlay with respect to any part of the dollar_figure loan to marcdollar_figure iv silver glen loan petitioner argues that he has additional basis in marc by virtue of a dollar_figure loan that he claims he previously made to silver glen on opening brief petitioner contends that in silver glen repaid this loan to him and that he then contributed the dollar_figure to marc entitling him to basis of that amount in marcdollar_figure respondent disputes whether petitioner ever made a dollar_figure loan to silver glen whether silver glen ever repaid such petitioner has not raised and we do not reach any issue regarding the proper tax treatment of the dollar_figure prepaid finance charge that petitioner paid the bank upon making his promissory note on brief respondent argues that petitioner was not at risk with respect to his purported dollar_figure loan to marc and therefore petitioner’s loss deductions from marc are disallowed pursuant to sec_465 in light of our conclusion that the dollar_figure purported loan gave petitioner no basis in marc it is unnecessary to reach the issue whether petitioner was at risk with respect to the purported loan we note however that the at risk analysis is very similar to the actual economic outlay analysis 357_f3d_854 8th cir affg tcmemo_2002_172 on reply brief petitioner alters his story to say that in silver glen distributed this dollar_figure loan to petitioner and petitioner contributed the silver glen note to marc there is no such note in evidence but under this version of the facts it is not apparent that the contribution to marc of such a silver glen note would create any basis in marc by his own admission petitioner had zero basis in the silver glen note in any event petitioner’s inconstancy with respect to the facts undermines his credibility a loan to petitioner and whether petitioner ever contributed dollar_figure to marc the parties have stipulated that the books_and_records of silver glen and marc indicate that a dollar_figure loan from petitioner to silver glen was reallocated by adjusting journal entry from silver glen to marc which then included this amount in its loans to stockholders account petitioner has not introduced any evidence such as canceled checks or bank statements to show that he actually disbursed dollar_figure of his own funds to silver glen as previously indicated mere adjusting journal entries among petitioner’s wholly owned s_corporations are inadequate to establish that petitioner has made an actual economic outlay to marc moreover insofar as the record reveals marc’s purported assumption of silver glen’s purported debt was not accompanied by a novation releasing silver glen from liability to petitioner accordingly if marc failed to pay the purported debt petitioner presumably would have had recourse against silver glen the continued existence of petitioner’s rights against silver glen negates creation of basis in marc with respect to the purported debt see hitchins v commissioner t c pincite on his federal_income_tax return petitioner reported a dollar_figure long-term_capital_gain from recapture of loan basis with respect to the silver glen loan at most this tax reporting might tend to corroborate petitioner’s claim that silver glen repaid a dollar_figure loan to him in which he had no adjusted_basis this tax reporting does not establish however that petitioner made any economic outlay to marc v legal expenses petitioner claims that during he paid from his personal assets more than dollar_figure of marc’s expenses he claims that he has been able to locate substantiation for only dollar_figure of these expenses accordingly he claims basis in marc for this amountdollar_figure petitioner bears the burden of proving that he incurred the claimed expenses that they were paid to protect or enhance the value of his investment in marc and that they were contributions to marc’s capital or loans to marc thomson v commissioner tcmemo_1983_279 affd without published opinion 731_f2d_889 11th cir although the record contains evidence that legal bills aggregating dollar_figure were paid during there is no evidence that the legal bills were paid_by petitioner or on behalf of marcdollar_figure the parties have stipulated that the expenses in question were recorded by silver glen and reallocated by adjusting journal entry to marc petitioner has offered no petitioner concedes that he lacks the requisite proof for the remainder of the alleged legal expenses and is therefore not entitled to basis with respect thereto the invoices identify the matters involved only as kaplan v brown and philip wolin litigation the record contains no explanation as to how such matters might relate to marc explanation as to why the expenses should have been recorded by silver glen if they were paid_by petitioner personally on behalf of marc we conclude and hold that petitioner has failed to prove that he is entitled to any basis in marc with respect to the alleged legal expense vi conclusion petitioner has failed to establish that as of date he had adjusted_basis in marc greater than the dollar_figure that respondent has conceded accordingly pursuant to sec_1366 petitioner’s loss deductions from marc are limited to dollar_figure to reflect respondent’s concession decision will be entered under rule
